Opinion filed March 27, 2014




                                              In The


          Eleventh Court of Appeals
                                          __________

                                   No. 11-13-00299-CV
                                       __________

 IN THE INTEREST OF L.J.H., C.B.B., AND T.L.H., CHILDREN


                        On Appeal from the 29th District Court
                                  Palo Pinto County, Texas
                              Trial Court Cause No. C45021


                        MEMORAND UM OPI NI ON
      This is an appeal from an order terminating the parental rights of the parents
of L.J.H., C.B.B., and T.L.H. The mother timely filed an appeal. 1 In a single issue
on appeal, she challenges the sufficiency of the evidence to support termination.
We affirm.
                                   I. Termination Standards
      The termination of parental rights must be supported by clear and
convincing evidence. TEX. FAM. CODE ANN. § 161.001 (West Supp. 2013). To
      1
       Neither the father of L.J.H. nor the unknown fathers of C.B.B. and T.L.H. filed an appeal.
determine if the evidence is legally sufficient in a parental termination case, we
review all of the evidence in the light most favorable to the finding and determine
whether a rational trier of fact could have formed a firm belief or conviction that its
finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if
the evidence is factually sufficient, we give due deference to the finding and
determine whether, on the entire record, a factfinder could reasonably form a firm
belief or conviction about the truth of the allegations against the parent. In re C.H.,
89 S.W.3d 17, 25–26 (Tex. 2002). To terminate parental rights, it must be shown
by clear and convincing evidence that the parent has committed one of the acts
listed in Section 161.001(1)(A)–(T) and that termination is in the best interest of
the child. FAM. § 161.001.
                             II. Findings and Evidence
      In this case, the trial court found that the mother had committed one of the
acts listed in Section 161.001(1)—that found in subsection (D). Specifically, the
trial court found that the mother had placed or allowed the children to remain in
conditions or surroundings that endangered their physical or emotional well-being.
The trial court also found, pursuant to Section 161.001(2), that termination of the
mother’s parental rights would be in the best interest of the children. In her brief,
the mother does not challenge the sufficiency of the evidence to support the best
interest finding.
       The record shows that, in October 2012, the Texas Department of Family
and Protective Services received an intake regarding the neglect of the children due
to the unsanitary and hazardous conditions of the home where they resided with
their mother and her boyfriend. The intake also involved possible substance abuse.
Jeremy Henard, an investigator for the Department, visited the home after speaking
to two of the children at school. Henard observed numerous hazards outside the
mother’s home, including the following: broken bottles, stripped wires, dead
                                          2
animals’ carcasses, roaches on the front porch, and rotting bowls of food. Inside
the home, Henard observed, “Every surface of the home was covered with filth, a
severe infestation of insects, roaches, animal feces on every floor in every room.”
According to Henard, the smell of animal feces and animal urine was
overpowering. The children’s rooms were in the same deplorable condition as the
rest of the house. There was trash throughout the house. In the bathroom, Henard
observed used toilet paper, diapers, and other products piled on the floor. On that
date, the mother was given a drug test, which came back positive; she admitted that
she used methamphetamine and had a $40-per-week habit. The children were
removed from the home at that time.
      The mother had a history with the Department, and the children had been
removed from her care in the past. The children had been in and out of foster care
since 2009. The Department’s conservatorship caseworker testified that the mother
completed her services while this case was pending but that this was the third time
that she had completed services. The mother had been offered services at the time
of the previous removals, and within months of the children being returned to the
mother, the condition of the home had deteriorated. According to the caseworker,
the condition of the house at the time of the most recent removal “was the worst
that it’s ever been.”
      At the time of the final hearing in this case, the children were placed in an
adoptive placement.      The caseworker believed that the children needed
permanency and deserved a home that was safe, stable, and free of filth. The
mother’s home was suitable on the date of the final hearing. However, despite the
Department’s past efforts, the mother had demonstrated an inability to maintain the
home for a prolonged period of time.




                                         3
                            III. Analysis and Conclusion
      We hold that there was clear and convincing evidence from which the trial
court could reasonably have formed a firm belief that the mother had placed or
allowed the children to remain in conditions or surroundings that endangered their
physical or emotional well-being. FAM. § 161.001(1)(D). Under subsection (D),
we examine evidence related to the environment of the children to determine if the
environment was the source of endangerment to the children’s physical or
emotional well-being. In re D.T., 34 S.W.3d 625, 630 (Tex. App.—Fort Worth
2000, pet. denied). The Department produced clear and convincing evidence that
the condition of the mother’s home was deplorable and hazardous to the children.
Pictures of the home were admitted into evidence. Based on the record in this
case, we hold that the evidence is legally and factually sufficient to support the trial
court’s finding under Section 161.001(1)(D). The mother’s sole issue on appeal is
overruled.
                               IV. This Court’s Ruling
      We affirm the trial court’s order of termination.




                                                      MIKE WILLSON
                                                      JUSTICE


March 27, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           4